I concur with Mr. Chief Justice LARSON. The basis of the plaintiff's action, in negligence, in substance is that the defendant Wade knew or by exercise of reasonable care should have known that the bridge, by its construction, was not strong enough to support or sustain a truck with such a load; that the bridge was neither constructed or designed to carry heavy loads; that Wade failed to ascertain from plaintiff or its agents whether said bridge would support such a load.
The plaintiff has failed to support these allegations with the required proof. It is apparent that Wade did not know that the bridge would not support his load. He took the precaution to carefully examine the bridge from underneath. An employee of the plaintiff company and another accompanying Wade studied the bridge and all apparently *Page 252 
were of the opinion that the bridge was built so as to carry such a load.
There were no apparent defects. The bridge was of exceptionally heavy construction. Its streamers were 12 inches by 18 inches by 38 feet. The top was constructed of 2 x 6 inch plank. If there is any evidence in the record that this bridge was not constructed to carry a heavy truck loaded with ten tons, it is very meager and as presented deserves little consideration.
Under all the circumstances, I think Wade did everything required of him. He cannot be held for failing to discover the hidden defects in the bridge. These defects, I believe the evidence shows, were the cause of the bridge breaking.
WADE, J., having disqualified himself, did not participate herein.